

116 HR 5163 IH: Care for Her Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5163IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Fortenberry (for himself, Ms. Salazar, Mrs. Wagner, Ms. Stefanik, Ms. Cheney, Ms. Tenney, Mrs. Kim of California, Mr. Moore of Utah, Ms. Malliotakis, and Miss González-Colón) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, Agriculture, the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate support and services to women who find themselves with an unexpected pregnancy, to meet the emotional, physical, social, financial, and other needs women encounter during pregnancy, childbirth, and child-rearing, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Care for Her Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Sense of Congress.Sec. 3. Definitions.Sec. 4. Applicability of certain provisions.Sec. 5. Religious and moral objections.Title I—Pregnancy and Parenting Support CollaborativeSec. 101. Establishment.Sec. 102. Pregnant and Parenting Women’s Care Information Service.Sec. 103. Education and training support.Sec. 104. Toll-free number.Sec. 105. Annual review of successful models.Sec. 106. Recognizing successful workplace policies and practices.Sec. 107. Public Health Service Act programs.Title II—Department of Health and Human ServicesSec. 201. Pregnancy and parenting support and services.Sec. 202. Housing.Sec. 203. Assessing outcomes and applying optimal incentives to improve maternal and child health outcomes.Title III—Internal Revenue ServiceSec. 301. Child tax credit improvements.2.Sense of CongressIt is the sense of Congress that—(1)many women find themselves with an unexpected pregnancy without knowledge of what resources might be available to them at the local, State, and Federal levels to support emotional, physical, social, financial, and other needs that they may encounter during pregnancy, childbirth, and child-rearing;(2)gaps exist in support and services provided throughout communities;(3)Federal and State governments, according to the Supreme Court ruling in Harris v. McRae, 448 U.S. 297 (1980), have a vested interest in assuring optimal support and outcomes for women and their children, and this ruling supports the decided interest of the United States Government to help a woman through childbirth and child-rearing;(4)women and communities alike have universally voiced the need for safe, affordable, and supportive housing for expectant mothers;(5)maternity housing needs in rural and urban communities differ, and, as a result, community needs should be evaluated and gaps filled where lack of housing support and services exist;(6)group housing has been shown to be valuable to improve health outcomes;(7)institutions of higher education should provide information regarding resources available for parenting and pregnant students;(8)communities should work together to provide support and services, and fulfill unmet needs of pregnant and parenting students;(9)expectant mothers begin to provide for their child as soon as they come to learn of their pregnancy, and expenses may include clothing, furniture, toys, and food, and, for this reason, a child tax credit for women who are pregnant should be applied;(10)information on support and services available should be readily available to women during pregnancy, birth, and child-rearing;(11)health care services are covered through various insurances including the Medicaid program;(12)linking health care services to broader support and services for a mother and her child, including housing, nutrition, education, job training, job placement, and childcare, is critical to help facilitate a woman through her journey;(13)a committed community of care working with State and Federal governments has an opportunity to build comprehensive support systems that improve pregnancy outcomes significantly;(14)a community of care can help with—(A)health care and material support;(B)mentorship and parenting resources during pregnancy and following the birth of a child;(C)opportunities for completion of education, employment, and job training;(D)safe, affordable, and supportive housing during pregnancy; and(E)workplace and college campus accommodation, including child care and lactation support; and(15)to assure consistent access to information about available support and services for a woman with an unexpected pregnancy, to fill additional gaps that exist in support and services, and to support expectant mothers, Congress proposes—(A)a new Federal-State entity to assure all parties are satisfied with the context of support and services;(B)a clearinghouse with geographically relevant programs for women seeking support during pregnancy;(C)an assessment of gaps within support and services;(D)an assessment and sharing of successful models in local, State, and Federal programs;(E)provision of grants to support certain services such as maternity housing, mentorship programs, job-training programs, and childcare;(F)engagement with women who have experienced available support and services to understand what services are useful and gaps that exist in services and support;(G)an annual report from the Department of Health and Human Services on successes and opportunities for improvement;(H)a pregnancy child tax credit; and(I)establishing new incentives structures to improve maternal and child outcomes.3.DefinitionsIn this Act:(1)The terms Collaborative and State Pregnancy Collaborative mean the Pregnancy Support Collaborative established under section 101.(2)The terms pregnancy and parenting support and services and pregnancy or parenting support or services refer to support or services, as applicable, offered during or after pregnancy to pregnant women or new mothers in order to help such women to alleviate the physical, financial, social, emotional, and other difficulties that may be encountered during or after pregnancy, including the following:(A)Material assistance, including maternity and baby clothing, diapers and wipes, food supporting a child’s nutrition, baby furniture, and car seats.(B)Housing for women and children.(C)Provision of information on available resources regarding pregnancy and childbirth, infant feeding, time management, parenting special needs children, and nutrition during and after pregnancy.(D)Referrals for secondary and postsecondary education, including with respect to vocational training and community college, job training and placement, housing, personal safety, food stamps, adoption, and other governmental assistance.(E)Wrap-around health care and social support services for a woman carrying a child to term, and neonatal care services.(F)Access to nutrition programs for pregnant women and mothers, including the program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786; commonly known as WIC), the program under section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2013; commonly known as SNAP), the consolidated block grants for Puerto Rico and American Samoa under section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028), and similar programs for the Commonwealth of the Northern Mariana Islands.(G)Legal services, including pro bono, to assist women who wish to give birth and parents with newborn children.(H)Childcare services.(I)Pursuing collection of child support and alimony from uncooperative parents.(J)Services to assist parents—(i)to care for, and prepare to care for, a newborn, including a newborn with Down syndrome or another prenatally diagnosed condition or disability; and(ii)to facilitate the adoption of such children according to the desire of the mother.(K)Life-skills mentoring, including to enhance the following competencies:(i)Strengthening capacities for fostering long-term relationships with others.(ii)Communication and conflict management.(iii)Decision-making and relationship-building skills prior to marriage.(iv)High-risk behavior awareness.(L)Life-skills counseling.(M)Mammograms and services for postpartum depression treatment.(N)Provision of any of the services identified in subparagraphs (A) through (M) through pregnancy support centers.(3)The term Secretary means the Secretary of Health and Human Services.(4)The term State includes, in addition to the several States, the District of Columbia, and each territory or possession of the United States.4.Applicability of certain provisionsSections 506 and 507 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2534, 2606–2607) apply with respect to any funds made available to carry out this Act to the same extent and in the same manner as such sections apply with respect to funds appropriated to carry out such division A.5.Religious and moral objectionsA provider, including a faith-based provider, that is otherwise eligible to be listed in the clearinghouse under section 102, or to receive assistance under this Act—(1)shall not be required, as a condition of such listing or receiving such assistance, to endorse, utilize, make a referral to, become integrated with, or otherwise participate in any program or activity to which the provider has a religious or moral objection; and(2)shall not be discriminated against in the solicitation or issuance of grants, contracts, or cooperative agreements under this Act for refusing to meet any requirement described in paragraph (1).IPregnancy and Parenting Support Collaborative101.Establishment(a)In generalThe Secretary shall establish within the Department of Health and Human Services a Federal-State collaborative, to be known as the Pregnancy Support Collaborative.(b)MembershipThe members of the Collaborative shall consist of the following:(1)The Secretary (or the Secretary’s designee), who shall serve as the chair of the Collaborative.(2)The chief executive officer of each State that chooses to participate in the Collaborative (or the chief executive officer’s designee).(c)Staff; single point of contact; Federal expertsThe Secretary—(1)shall assign to the Collaborative such personnel as the Secretary determines appropriate to assist the Collaborative in carrying out its duties under this Act;(2)from among the personnel assigned pursuant to paragraph (1), shall designate an Executive Director of the Collaborative;(3)may request that Federal departments and agencies detail relevant experts to the Collaborative to assist the Collaborative in carrying out its duties under this Act; and(4)on an annual basis, shall publish a list of the members of the Collaborative.(d)Two-Thirds vote requiredThe Collaborative may not take any action or make any recommendation or decision unless such action, decision, or recommendation is authorized by a vote of at least two-thirds of the members of the Collaborative.(e)ResponsibilitiesThe Collaborative shall—(1)work with States and localities to learn about existing successful models for pregnancy and parenting support and services;(2)on an annual basis, submit a report to the Congress—(A)describing the activities of the Collaborative, the funds expended on such activities, and the results achieved through such activities; and(B)recommending—(i)how to fill gaps experienced by women who have benefited from pregnancy and parenting support and services; and(ii)how to maintain and expand Federal funding levels for pregnancy and parenting support and services;(3)develop and maintain the Pregnant and Parenting Women’s Care Information Service, in accordance with section 102;(4)provide educational support in accordance with section 103;(5)provide for a toll-free number in accordance with section 104;(6)conduct an annual review of nationwide successful models in accordance with section 105; and(7)recognize successful workplace policies and practices in accordance with section 106.(f)Avoiding duplication of effortThe Collaborative shall, where possible, avoid duplicating the programs and activities of other entities.102.Pregnant and Parenting Women’s Care Information Service(a)In generalThe Collaborative shall develop and maintain a comprehensive, publicly accessible, and user-friendly clearinghouse to be known as the Pregnant and Parenting Women’s Care Information Service (in this section referred to as the clearinghouse) to serve as a consolidated source of information on qualified public and private service providers that provide pregnancy and parenting support and services, including in low-income, urban, suburban, and rural areas.(b)Identification of providers, support, and servicesThe Collaborative—(1)shall request that each State identify, and enter into a template provided by the Collaborative, each provider, support, and service in the State to be included in the clearinghouse; and(2)shall not include in the clearinghouse any provider, support, or service in a State unless the State involved has requested pursuant to paragraph (1) (and not withdrawn its request) to include such provider, support, or service in the clearinghouse.(c)Qualified providersFor a provider to be qualified to be listed in the clearinghouse—(1)the provider shall have been engaged in providing pregnancy or parenting support or services for mothers and infants for a minimum of 3 consecutive years; and(2)pregnancy support or services for mothers and infants shall be the primary focus of the provider’s work.(d)InputIn developing and maintaining the clearinghouse, the Collaborative shall seek the input of—(1)qualified experts involved in providing pregnancy and parenting support and services; and(2)relevant State officials.(e)ContentsSubject to subsections (b)(2) and (c), the clearinghouse shall include each of the following:(1)A complete list of Federal, State, and local programs that provide pregnancy and parenting support and services.(2)A rating system that allows clients to rate qualified providers of pregnancy and parenting support and services after receiving such services.(3)Information on qualified providers of pregnancy and parenting resources, including—(A)contact information;(B)years in service;(C)qualifications;(D)references;(E)women’s ratings under the system under paragraph (2); and(F)links to the providers’ websites.(4)Information on the education and training opportunities identified pursuant to section 103.103.Education and training support(a)In generalThe Collaborative, in collaboration with State and local governments, shall—(1)identify, assess, and increase understanding and awareness of—(A)appropriate education and training opportunities to ensure that women have access to all available programs, funding, and support to maximize their employment opportunities; and(B)specific supports and services for women during pregnancy, nursing, and child-rearing; and(2)direct individuals to information on such opportunities, and such supports and services, in a manner that is geographically relevant.(b)Support for studentsThe Collaborative shall work with secondary schools, institutions of higher education, and other entities providing education or job training to maximize support within the learning setting, including with respect to—(1)childcare services, family housing, health insurance (for students and their families), flexible academic scheduling (such as telecommuting programs), parenting classes and programs, and postpartum counseling and support groups;(2)access to locations designated for breastfeeding within the learning setting; (3)identifying scholarships, financial and in-kind resources, grants, and loans for which such students may be eligible;(4)job placement and apprenticeship;(5)working with employers to optimize work site support for child care and breastfeeding, transportation, or other services to assist a mother to achieve successful employment; and(6)options for tele-education.(c)Provision of informationAs a condition on receipt of Federal funds for providing education or job training, an entity shall agree to provide to the Collaborative such information as the Collaborative may request on education and training opportunities for purposes of carrying out subsections (a) and (b).104.Toll-free numberIf approved by a vote of at least two-thirds of the members of the Collaborative, as described in section 101(d), the Collaborative shall enter into a contract, through the use of competitive procedures, with an entity to establish and operate a toll-free number to provide women with referrals for obtaining pregnancy and parenting support and services, including services to support mental and emotional health.105.Annual review of successful models(a)Annual reviewThe Collaborative shall conduct an annual review of nationwide successful models in women’s pregnancy and parenting support and services.(b)InputIn conducting each annual review under subsection (a), the Collaborative shall—(1)gather input from qualified providers listed in the clearinghouse under section 102 and qualified experts referred to in section 102(d), including such providers and experts from—(A)State and local governments;(B)the private and faith-based sectors;(C)prenatal and parenting care centers; and(D)other qualified providers; and(2)in gathering such input, encourage such qualified providers and experts—(A)to share information on successful models in pregnancy and parenting support and services; and(B)to identify and address—(i)key burdens or adverse circumstances facing pregnant women; and(ii)the challenges for providers.106.Recognizing successful workplace policies and practices(a)In generalThe Collaborative shall—(1)recognize employers that successfully implement innovative policies and practices to meet the needs of pregnant and parenting employees with respect to children below school age;(2)make recommendations regarding such innovative policies and practices; and(3)publicize such policies and practices that prove to be successful.(b)Policies and practicesThe innovative policies and practices referred to in subsection (a) may include—(1)family friendly policies proposed by both employees and the employer;(2)childcare facilities;(3)family cafeterias and separate areas for those who do not have children and may prefer not to eat with other families;(4)small employer family leave policies not covered by the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);(5)paid family leave policies for larger employers with a sliding scale for medium-sized companies;(6)rooms set aside for mothers to breastfeed in comfort, with refrigerators for the storage of breast milk;(7)telecommuting and flexible work schedules for jobs that do not require being on-site, and meeting times set for the convenience of caregivers, implemented in a manner that is not at the expense of traditional full-time employees; and(8)establishment of a committee comprised of employers, human resource staff, and employees at all levels to discuss matters related to employer support for employees who are pregnant or parenting.107.Public Health Service Act programs(a)Safe motherhoodSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended—(1)in subsection (a)(2), by adding at the end the following:(E)Assessment of the role of the State Pregnancy Collaborative in—(i)improving perinatal outcomes, including maternal and infant morbidity and mortality; and(ii)data collection for the community shared savings accounts under section 203(c) of the Care for Her Act.;(2)in subsection (b)(2)—(A)in subparagraph (L), by striking and at the end;(B)in subparagraph (M), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(N)the prevention role of the State Pregnancy Collaborative for mothers and children based on the support of the whole community.;(3)by amending subsection (c)(3) to read as follows:(3)activities to promote community support services for pregnant women, including providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act; and; and(4)in subsection (e), by adding at the end the following:(4)The term State Pregnancy Collaborative has the meaning given to that term in section 3 of the Care for Her Act..(b)Infant mortality grantsSection 330(f) of the Public Health Service Act (42 U.S.C. 254b(f)) is amended—(1)in the matter before subparagraph (A) in paragraph (1), by striking health centers each place it appears and inserting health centers and providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act (in this subsection referred to as listed providers);(2)except in the matter before subparagraph (A) in paragraph (1), by striking health centers each place it appears and inserting health centers and listed providers; (3)by striking such centers each place it appears and inserting such centers and providers;(4)by striking the health center each place it appears and inserting the health center or listed provider;(5)by striking the center each place it appears and inserting the center or listed provider; and(6)in paragraph (2)—(A)by striking shall give priority to health centers and inserting shall give priority to—(A)health centers;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(B)listed providers that offer support services for a mother and infant as a known benefit for improving pregnancy outcomes..(c)Certain services for pregnant womenSection 330F(a)(1) of the Public Health Service Act (42 U.S.C. 254c–6(a)(1)) is amended by striking to train the designated staff of eligible health centers and inserting to train the designated staff of eligible health centers and providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act.(d)Projects To improve maternal, infant, and child health(1)In generalSection 399(a)(1) of the Public Health Service Act (42 U.S.C. 280c–6(a)(1)) is amended by striking shall make grants to eligible entities to pay the Federal share of the cost of providing and inserting shall make grants to eligible entities, including providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act, to pay the Federal share of the cost of providing.(2)Requirement of status as Medicaid providerSection 399(a)(3) of the Public Health Service Act (42 U.S.C. 280c–6(a)(3)) is amended by inserting after only if, in the case of any service under such paragraph that is covered in the State plan approved under title XIX of the Social Security Act for the State involved the following: , the State plan includes providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act, and.(3)Home visiting services for eligible familiesThe matter before paragraph (1) is section 399(b) of the Public Health Service Act (42 U.S.C. 280c–6(b)) is amended by inserting after directly or through arrangement with other public or nonprofit private entities, the following: including providers listed in the clearinghouse of the State Pregnancy Collaborative under section 102 of the Care for Her Act,.IIDepartment of Health and Human Services201.Pregnancy and parenting support and services(a)Healthy birth and healthy life grants(1)In generalThe Secretary, with the approval of the Collaborative, may award grants to qualified providers listed in the clearinghouse under section 102 to provide pregnancy and parenting support and services.(2)Supplement, not supplantThe Secretary may award a grant to a qualified provider under this subsection only if the qualified provider agrees that the grant will be used to supplement, and not supplant, pregnancy and parenting support and services.(b)Mentorship and job training grantsThe Secretary, with the approval of the Collaborative, shall award grants to qualified providers listed in the clearinghouse under section 102 for the exclusive purpose of providing mentorships or job training to pregnant women and new mothers.202.Housing(a)Identification of gapsThe Secretary, with the approval of the Collaborative, shall identify gaps in maternity housing within rural and urban communities.(b)GrantsThe Secretary, with approval of the Collaborative, shall award grants to qualified public and private service providers listed in the clearinghouse under section 102 for addressing gaps in maternity housing identified pursuant to subsection (a).203.Assessing outcomes and applying optimal incentives to improve maternal and child health outcomes(a)Making epidemiology and health encounter data relevant to maternal child health improvementBeginning not later than April 1, 2022, the Secretary, acting through the Director of the Centers for Disease Control and Prevention in collaboration with the Administrator of the Centers for Medicare & Medicaid Services, in conjunction with local programs supporting pregnant women, shall provide for the maintenance of a database of deidentified epidemiological and claims health information for the purpose of making such information available in a useful and informative manner to participating communities in participating States to assess the outcome impact of maternity homes in improving pregnancy outcomes and reducing maternal mortality; and improving infant mortality including reduction of preterm deliveries, and low-birth-rate incidence. In carrying out this subsection, the Secretary shall provide—(1)for a mechanism that enables the integration of such epidemiological and claims health information within the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(2)that pregnancy and newborns will be assessed based on clinical outcomes and costs related to the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(3)that such epidemiological and claims health information is made available to participating States in a manner that enables participating communities within such States to access such information that is relevant to improving maternal child health outcomes in such communities; and(4)for a mechanism by which the Secretary, working in collaboration with the Governor of the respective State of each participating community, may—(A)update such information specific to each participating community, to the extent practicable, in real-time or near real-time and as specified by the Secretary;(B)verify the validity of such information and the validity of the changes in such information for each such participating community over a specified period; and(C)assess and measure the extent of such changes for each participating community, including—(i)the amount of any reductions in expenditures under the State plan under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and(ii)the extent to which such reductions are attributable to such changes with respect to each participating community.(b)Localized community health improvement program grants(1)In generalThe Collaborative shall award grants to States for purposes of carrying out localized community health improvement programs described in paragraph (3).(2)ApplicationTo be eligible for a grant under this subsection, a State shall—(A)submit to the Collaborative an application in such manner, at such time, and containing such information as specified by the Collaborative; and(B)enter into an arrangement with the Collaborative under which—(i)the State agrees to establish and maintain a localized community health improvement program described in paragraph (3);(ii)the Collaborative agrees to provide the State with integrated epidemiological and claims health information maintained in the database established under subsection (a) specific to each participating community within the State; (iii)the State and each participating community in the State will assess the impact of the localized community health improvement program on outcomes, including reductions in cost to the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(iv)each participating community in the State has a community shared savings board that will establish and maintain a community shared savings account in accordance with subsection (c), including the terms listed in subsection (c)(2);(v)70 percent of savings from health improvements and cost reductions will be verified by the Collaborative and transferred to the community shared savings account of the respective participating communities in accordance with subsection (c)(2)(A); and(vi)savings in a community shared savings account will be used for pregnancy and parenting support and services.(3)Localized community health improvement programFor purposes of this section, a localized community health improvement program of a State is a program under which the State—(A)maintains the integrated health information provided to the State by the Collaborative pursuant to the arrangement described in paragraph (2)(B);(B)makes such information available to qualifying communities (as defined in paragraph (4)) within such State which request such information and agree to the terms described in subsection (c), in a secure manner and format that is most informative to such communities in assisting such communities in analyzing and applying such data to the specific needs of such communities to reduce the rates of illness and reduce the costs of health care within such communities;(C)submits such data as is required by the Collaborative to assess the extent to which the health care interventions implemented to address needs of such communities identified through the program are affecting the rates of illness and costs of health care within the State and communities within the State; and(D)requires that in order for communities to participate in such program, the communities agree—(i)to provide for a secure method to make such information available to health care and other relevant community workers, including through an interactive dashboard system; and(ii)to submit such data as is required by the State or Collaborative to assess the extent to which health care interventions implemented to address needs of such communities identified through the program are affecting the rates of illness and costs of health care within the communities.(c)Community shared savings accounts(1)In generalFor purposes of this section, a community shared savings account shall, with respect to a participating community within a participating State, be a trust created or organized in the United States for the exclusive benefit of the community, as defined by the community shared savings board for such participating community, but only if the written governing instrument creating the trust meets the following requirements:(A)The trustee is—(i)a bank (as defined in section 408(n) of the Internal Revenue Code of 1986 (26 U.S.C. 408(n)); or(ii)a person who demonstrates to the satisfaction of the State that the manner in which such person will administer the trust will be consistent with the requirements of this section.(B)Withdrawals may only be made by the fiduciary agent referred to in paragraph (3)(C) pursuant to a plan—(i)developed by the community; and(ii)approved by the State and local governments.(2)TermsFor purposes of subsection (b)(2)(B)(iv), the terms described in this subsection, with respect to the Collaborative, a participating State, and participating communities within such State, are the following:(A)In the case that the database maintained under subsection (a), through the mechanism provided for under subsection (a)(4), demonstrates for any specified period (as determined by the Collaborative) that there are verified reductions in expenditures under the State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), which results in reductions in expenditures by the Federal Government under such title, and attributes such reductions to one or more of the participating communities within such State, the Collaborative shall transfer to the community shared savings account established pursuant to subparagraph (B) an amount equal to 70 percent of the amount of such reduction so demonstrated for such specified period.(B)The respective community shared savings board establishes such a community shared savings account in accordance with paragraph (1) for receipt of amounts transferred pursuant to subparagraph (A).(C)Each participating community in such State shall—(i)establish a community shared savings board described in paragraph (3) that determines how funds transferred to such community under subparagraph (A) are to be used for purposes of promoting the health and wellness of pregnant women, new mothers, and their children of such community; and(ii)uses such funds only for such purposes and in accordance with the uses determined by such board.(3)Community shared savings boardFor purposes of this section, a community shared savings board, with respect to a participating community within a participating State, shall be a board—(A)consisting of at least 7 members, appointed by the governing officials of the community through a process that is specified by the community (and approved by the State), including—(i)at least 1 member with public health experience; and(ii)members with business, civic, educational, or faith-based experience;(B)that is representative of the geographic components that are included in the community; and(C)that hires a fiduciary agent to manage a community shared savings account on behalf of the board.(d)DefinitionsIn this section:(1)The term community shared savings account means a community shared savings account meeting the criteria in subsection (c)(1).(2)The term community shared savings board means a community shared savings board meeting the criteria of subsection (c)(4).(3)The term participating community means a qualifying community that enters into an agreement with a participating State as described in subsection (b)(3)(B). (4)The term participating State means a State receiving a grant under subsection (b)(1).(5)The term qualifying community means a local community—(A)that has the capacity to assess health data, including epidemiology and health encounter data, for a census track or block that can be extrapolated into a geographic information system to support analysis of health outcomes; and(B)whose geographic boundary corresponds to the boundary of—(i)a municipality;(ii)a county; or(iii)a high school feeder pattern.IIIInternal Revenue Service301.Child tax credit improvements(a)In generalSection 24(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: Such term shall include a child of an eligible taxpayer for the taxable year immediately preceding the year in which such child is born, if such child is born alive on or before the due date of the return of tax for such taxable year (not including extensions).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 